
	

113 HR 4280 IH: National Jazz Preservation, Education, and Promulgation Act of 2014
U.S. House of Representatives
2014-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4280
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2014
			Mr. Conyers (for himself, Ms. Lee of California, Mr. Richmond, Mr. Rangel, Mr. Cohen, Mr. Hastings of Florida, Ms. Slaughter, and Ms. Chu) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To preserve knowledge and promote education about jazz in the United States and abroad.
	
	
		1.Short titleThis Act may be cited as the National Jazz Preservation, Education, and Promulgation Act of 2014.
		2.National Jazz Preservation Program
			(a)EstablishmentThere is established a National Jazz Preservation Program, to be carried out by the Secretary of
			 the Smithsonian Institution through the Director of the National Museum of
			 American History and in collaboration with other Smithsonian museums, to
			 preserve knowledge and promote education about jazz.
			(b)Program componentsUnder the National Jazz Preservation Program, the Secretary of the Smithsonian Institution shall—
				(1)record audio and video interviews with leading jazz artists;
				(2)acquire and preserve jazz artifacts, and interpret the artifacts through activities such as
			 exhibitions and performances by the Smithsonian Jazz Masterworks
			 Orchestra;
				(3)continue to recognize Jazz Appreciation Month;
				(4)establish, with governmental agencies, universities, museums, and community-based organizations
			 with jazz archival collections, collaborative agreements for the sharing
			 of jazz artifacts; and
				(5)encourage, consult with, and engage in capacity building with community-based and regional
			 organizations with the potential to establish jazz archival collections.
				(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,000,000 for each of fiscal
			 years 2015 through 2017, to remain available until expended.
			3.Jazz education in elementary and secondary schoolsSection 5411(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7243(b)) is
			 amended—
			(1)by redesignating paragraph (9) as paragraph (10); and
			(2)by inserting after paragraph (8) the following new paragraph:
				
					(9)Programs to promote jazz education, which may include—
						(A)a Jazz Artists in the Schools program to provide support for State arts agencies to bring jazz
			 artists to elementary and secondary schools in collaboration with local
			 educational agencies;
						(B)a program for—
							(i)the development by jazz artists and educators of lesson plans and other educational materials about
			 jazz;
							(ii)the distribution of such educational materials by organizations that may include the National
			 Endowment for the Arts, educational institutions, State and local arts and
			 cultural organizations, or non-profit organizations; and
							(iii)teacher training on jazz education by jazz artists and educators; and
							(C)an Ambassadors of Jazz program to send jazz musicians, and jazz orchestras from secondary schools,
			 abroad to perform for diverse audiences on missions of goodwill,
			 education, and cultural exchange, in collaboration with the Secretary of
			 State..
			4.National Jazz Appreciation Program
			(a)EstablishmentThere is established a National Jazz Appreciation Program, to be carried out by the Secretary of
			 the Smithsonian Institution through the Director of the National Museum of
			 American History and in collaboration with other Smithsonian museums and
			 affiliates, the National Endowment for the Arts, and the National
			 Endowment for the Humanities, to further the appreciation of jazz music
			 throughout the Nation.
			(b)Program componentsUnder the National Jazz Appreciation Program, the Secretary of the Smithsonian Institution shall
			 establish a series of jazz performances at Smithsonian affiliates
			 throughout the Nation that provides broad geographic access to jazz and
			 supports public appreciation for the diversity of jazz music.
			(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for each of fiscal
			 years 2015 through 2017, to remain available until expended.
			
